DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 12/31/2020. Claims 1-11 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first motion conversion mechanism configured to" in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Kageyama, US-20150291210-A1, and in view of Miura et al., US-20210053617-A1, hereinafter referred to as Kageyama and Miura.
As per claim 1
Kageyama discloses [a] controller configured to determine a target steered position that is a steered position targeted to be realized in each of the right tire-wheel assembly and the left tire-wheel assembly based on a steering request to the vehicle (The target turning angle calculator 51 receives inputs of the vehicle velocity V and the rotational angle θmi, and calculates a target turning angle δ* for driving the turning actuator 8 based on the inputs. – Kageyama Fig 25 + ¶144), 
control the first tire-wheel assembly steering device and the second tire-wheel assembly steering device such that the steered position of each of the right tire-wheel assembly and the left tire-wheel assembly matches the target steered position (the yaw angle control is performed until the steering angle θs 2 matches the target steering angle θ 2 at the point P 1 – Kageyama Fig 25 + ¶307), 
wherein the controller is configured to execute, when a turning index indicating severity of turning exceeds a set threshold value, a steered position change process of changing a steered position of one of the right tire-wheel assembly and the left tire-wheel assembly such that turning characteristics of the vehicle have a stronger understeer tendency compared with a case where the turning index does not exceed the set threshold value (Further, when the turning wheels 17FR and 17FL are used as drive wheels, a generated torque Th generated during turning due to a torque steer phenomenon based on a difference between rightward and leftward driving forces may be estimated, and the self aligning torque Tsa may be calculated by subtracting the generated torque Th from the steering torque Ts detected by the steering torque sensor 5., in-wheel motors 70FR and 70FL, under-steering tendency – Kageyama Fig 25 + ¶152 & ¶322 & ¶380).
Kageyama does not specifically disclose a vehicle steering system comprising: a first tire-wheel assembly steering device configured to steer a left tire-wheel assembly of a vehicle; 
a second tire-wheel assembly steering device configured to steer a right tire-wheel assembly of the vehicle. 
However, Miura teaches a vehicle steering system comprising: a first tire-wheel assembly steering device configured to steer a left tire-wheel assembly of a vehicle (The right steering operation mechanism 121 and the left steering operation mechanism 111 include a right actuator 122 and a left actuator 112, respectively, that are controlled in accordance with an operation of rotating the steering member 103. In the case of the present embodiment, the right actuator 122 and the left actuator 112 are each an electric motor. - Miura Fig. 5 + ¶17); 
a second tire-wheel assembly steering device configured to steer a right tire-wheel assembly of the vehicle (The right steering operation mechanism 121 and the left steering operation mechanism 111 include a right actuator 122 and a left actuator 112, respectively, that are controlled in accordance with an operation of rotating the steering member 103. In the case of the present embodiment, the right actuator 122 and the left actuator 112 are each an electric motor. - Miura Fig. 5 + ¶17).
	Kageyama discloses an electric steering system with in-wheel motors that monitors the difference between left and right torques. Miura teaches a steering control system that controls the left and right steering forces to meet a target force distribution ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kageyama, an electric steering system with in-wheel motors that monitors the difference between left and right torques, with a steering control system that controls the left and right steering forces to meet a target force distribution ratio, as taught by Miura, to improve the turning limit of a vehicle, see Miura ¶5 for details. 
As per claim 2
Kageyama further discloses wherein the one of the right tire-wheel assembly and the left tire-wheel assembly is a turning outer tire-wheel assembly (For example, the control/drive circuit unit 26 converts a rotational angle detected by the steering reaction force actuator angle sensor 7 into a steering angle θs, converts a rotational angle detected by the turning actuator angle sensor 9 into a turning angle 8 d of the turning wheels 17 FR and 17 FL, or converts a rotational angle of the pinion gear 12 detected by the pinion angle sensor 13 into an actual turning angle δr of the turning wheels 17 FR and 17 FL., controls the toe angle of the turning wheels 17 FR and 17 FL so that an outer turning wheel is directed in the toe-out direction – Kageyama Fig 25 + ¶81 & ¶275). 
As per claim 5
Kageyama further discloses to perform a control such that the steered position of each of the right tire-wheel assembly and the left tire-wheel assembly matches the target steered position 
 (the yaw angle control is performed until the steering angle θs 2 matches the target steering angle θ 2 at the point P 1– Kageyama Fig 25 + ¶307).
Kageyama does not specifically disclose wherein the controller is configured to control steering forces generated by the first tire-wheel assembly steering device and the second tire-wheel assembly steering device.
However, Miura teaches wherein the controller is configured to control steering forces generated by the first tire-wheel assembly steering device and the second tire-wheel assembly steering device (The right steering operation mechanism 121 and the left steering operation mechanism 111 include a right actuator 122 and a left actuator 112, respectively, that are controlled in accordance with an operation of rotating the steering member 103. In the case of the present embodiment, the right actuator 122 and the left actuator 112 are each an electric motor. - Miura Fig. 5 + ¶17).
	Kageyama discloses an electric steering system with in-wheel motors that monitors the difference between left and right torques. Miura teaches a steering control system that controls the left and right steering forces to meet a target force distribution ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kageyama, an electric steering system with in-wheel motors that monitors the difference between left and right torques, with a steering control system that controls the left and right steering forces to meet a target force distribution ratio, as taught by Miura, to improve the turning limit of a vehicle, see Miura ¶5 for details. 
As per claim 6
Kageyama does not specifically disclose wherein: the first tire-wheel assembly steering device includes a first electric motor serving as a drive source and a first motion conversion mechanism configured to convert a motion of first the electric motor into a steering motion of the tire-wheel assembly; the second tire-wheel assembly steering device includes a second electric motor serving as a drive source and a second motion conversion mechanism configured to convert a motion of the second electric motor into a steering motion of the tire-wheel assembly; and the controller is configured to control a supply current to each of the first electric motor and the second electric motor to control the steering forces generated by the first tire-wheel assembly steering device and the second tire-wheel assembly steering device.
However, Miura teaches wherein: the first tire-wheel assembly steering device includes a first electric motor serving as a drive source and a first motion conversion mechanism configured to convert a motion of first the electric motor into a steering motion of the tire-wheel assembly; the second tire-wheel assembly steering device includes a second electric motor serving as a drive source and a second motion conversion mechanism configured to convert a motion of the second electric motor into a steering motion of the tire-wheel assembly; and the controller is configured to control a supply current to each of the first electric motor and the second electric motor to control the steering forces generated by the first tire-wheel assembly steering device and the second tire-wheel assembly steering device (The right steering operation mechanism 121 and the left steering operation mechanism 111 include a right actuator 122 and a left actuator 112, respectively, that are controlled in accordance with an operation of rotating the steering member 103. In the case of the present embodiment, the right actuator 122 and the left actuator 112 are each an electric motor. - Miura Fig. 5 + ¶17 – Examiner reasons that the motor currents would be altered to control the torque meant to change each wheel’s steering angle).
Kageyama discloses an electric steering system with in-wheel motors that monitors the difference between left and right torques. Miura teaches a steering control system that controls the left and right steering forces to meet a target force distribution ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kageyama, an electric steering system with in-wheel motors that monitors the difference between left and right torques, with a steering control system that controls the left and right steering forces to meet a target force distribution ratio, as taught by Miura, to improve the turning limit of a vehicle, see Miura ¶5 for details. 
As per claim 7
Kageyama does not specifically disclose wherein the controller is configured to change a steering force of the first tire-wheel assembly steering device or the second tire-wheel assembly steering device that is configured to steer one of the right tire-wheel assembly and the left tire-wheel assembly so as to change the steered position of the one of the right tire-wheel assembly and the left tire-wheel assembly in the steered position change process.
However, Miura teaches wherein the controller is configured to change a steering force of the first tire-wheel assembly steering device or the second tire-wheel assembly steering device that is configured to steer one of the right tire-wheel assembly and the left tire-wheel assembly so as to change the steered position of the one of the right tire-wheel assembly and the left tire-wheel assembly in the steered position change process (The right steering operation mechanism 121 and the left steering operation mechanism 111 include a right actuator 122 and a left actuator 112, respectively, that are controlled in accordance with an operation of rotating the steering member 103. In the case of the present embodiment, the right actuator 122 and the left actuator 112 are each an electric motor. - Miura Fig. 5 + ¶17 – Examiner reasons that the motor currents would be altered to control the torque meant to change each wheel’s steering angle).
Kageyama discloses an electric steering system with in-wheel motors that monitors the difference between left and right torques. Miura teaches a steering control system that controls the left and right steering forces to meet a target force distribution ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kageyama, an electric steering system with in-wheel motors that monitors the difference between left and right torques, with a steering control system that controls the left and right steering forces to meet a target force distribution ratio, as taught by Miura, to improve the turning limit of a vehicle, see Miura ¶5 for details. 
As per claim 8
Kageyama further discloses wherein the controller is configured to: compare steering forces generated by the first tire-wheel assembly steering device and the second tire-wheel assembly steering device; and recognize, as a turning outer tire-wheel assembly, a tire-wheel assembly steered by one of the first tire-wheel assembly steering device and the second tire-wheel assembly steering device, the one of the first tire-wheel assembly steering device and the second tire-wheel assembly steering device generating a larger steering force (Further, when the turning wheels 17FR and 17FL are used as drive wheels, a generated torque Th generated during turning due to a torque steer phenomenon based on a difference between rightward and leftward driving forces may be estimated, and the self aligning torque Tsa may be calculated by subtracting the generated torque Th from the steering torque Ts detected by the steering torque sensor 5., in-wheel motors 70FR and 70FL, under-steering tendency – Kageyama Fig 25 + ¶152 & ¶322 & ¶380).
As per claim 9
Kageyama further discloses wherein the turning index is a difference between steering force generated by the first tire-wheel assembly steering device and steering force generated by the second tire-wheel assembly steering device (Further, when the turning wheels 17FR and 17FL are used as drive wheels, a generated torque Th generated during turning due to a torque steer phenomenon based on a difference between rightward and leftward driving forces may be estimated, and the self aligning torque Tsa may be calculated by subtracting the generated torque Th from the steering torque Ts detected by the steering torque sensor 5., in-wheel motors 70FR and 70FL, under-steering tendency – Kageyama Fig 25 + ¶152 & ¶322 & ¶380).
As per claim 10
Kageyama further discloses wherein the controller is able to change the set threshold value (since the lateral forces acting on the right and left wheels is detected and the steering angle characteristic line is selected based on the steering angle and the vehicle velocity in the engine braking state to calculate the reference lateral force, the reference lateral force is adjusted to match the neutral steering characteristic, and thus, it is possible to control the steering characteristic during turning to the neutral steering – Kageyama Fig 25 + ¶715).
As per claim 11
Kageyama further discloses wherein the controller is able to change a change amount of the steered position of one of the right tire-wheel assembly and the left tire-wheel assembly in the steered position change process (For example, the control/drive circuit unit 26 converts a rotational angle detected by the steering reaction force actuator angle sensor 7 into a steering angle θs, converts a rotational angle detected by the turning actuator angle sensor 9 into a turning angle 8 d of the turning wheels 17 FR and 17 FL, or converts a rotational angle of the pinion gear 12 detected by the pinion angle sensor 13 into an actual turning angle δr of the turning wheels 17 FR and 17 FL. – Kageyama Fig 25 + ¶81).
Claims 3 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Kageyama and Miura, as per claim 1, and further in view of Inoue et al., US-20160297439-A1, hereinafter referred to as Inoue.
As per claim 3
Kageyama does not specifically disclose wherein: the vehicle has four tire-wheel assemblies including right front, left front, right rear, and left rear tire-wheel assemblies, and the right tire-wheel assembly and the left tire-wheel assembly represent the right front tire-wheel assembly and the left front tire-wheel assembly; and the controller is configured to make a steered position of one of the right front tire-wheel assembly and the left front tire-wheel assembly smaller in the steered position change process.
However, Inoue teaches wherein: the vehicle has four tire-wheel assemblies including right front, left front, right rear, and left rear tire-wheel assemblies, and the right tire-wheel assembly and the left tire-wheel assembly represent the right front tire-wheel assembly and the left front tire-wheel assembly; and the controller is configured to make a steered position of one of the right front tire-wheel assembly and the left front tire-wheel assembly smaller in the steered position change process (steering device 20 for controlling the steering angle of the front wheels (a steering device for the rear wheels may be further provided)… an electric motor…Furthermore, the drive train device may be a drive device of an in-wheel motor type., steering assist torque and the difference in braking/driving force between the right and left wheels are given to the steering torque assist mechanism (the steering device 20 ) – Inoue ¶32 & ¶38).
Kageyama discloses an electric steering system with in-wheel motors that monitors the difference between left and right torques. Inoue teaches a vehicle suspension system with in wheel electric motors that possess four-wheel steering that monitors the difference between left and right torques. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kageyama, an electric steering system with in-wheel motors that monitors the difference between left and right torques, with a vehicle suspension system with in wheel electric motors that possess four-wheel steering that monitors the difference between left and right torques, as taught by Inoue, so that the followability of the target state or locus by the motion of the vehicle is secured while restraining, as much as possible, the motion of the vehicle realized by the controlled variables and the motion of the vehicle realized by the driver's steering from deviating from each other, see Inoue ¶40 for details.
As per claim 4
Kageyama does not specifically disclose wherein: the vehicle has four tire-wheel assemblies including right front, left front, right rear, and left rear tire-wheel assemblies, and the right tire-wheel assembly and the left tire-wheel assembly represent the right rear tire-wheel assembly and the left rear tire-wheel assembly; and the controller is configured to make a steered position of one of the right tire-wheel assembly and the left rear tire-wheel assembly larger in the steered position change process.
However, Inoue teaches wherein: the vehicle has four tire-wheel assemblies including right front, left front, right rear, and left rear tire-wheel assemblies, and the right tire-wheel assembly and the left tire-wheel assembly represent the right rear tire-wheel assembly and the left rear tire-wheel assembly; and the controller is configured to make a steered position of one of the right tire-wheel assembly and the left rear tire-wheel assembly larger in the steered position change process (steering device 20 for controlling the steering angle of the front wheels (a steering device for the rear wheels may be further provided)… an electric motor…Furthermore, the drive train device may be a drive device of an in-wheel motor type., steering assist torque and the difference in braking/driving force between the right and left wheels are given to the steering torque assist mechanism (the steering device 20 ) – Inoue ¶32 & ¶38).
Kageyama discloses an electric steering system with in-wheel motors that monitors the difference between left and right torques. Inoue teaches a vehicle suspension system with in wheel electric motors that possess four-wheel steering that monitors the difference between left and right torques. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kageyama, an electric steering system with in-wheel motors that monitors the difference between left and right torques, with a vehicle suspension system with in wheel electric motors that possess four-wheel steering that monitors the difference between left and right torques, as taught by Inoue, so that the followability of the target state or locus by the motion of the vehicle is secured while restraining, as much as possible, the motion of the vehicle realized by the controlled variables and the motion of the vehicle realized by the driver's steering from deviating from each other, see Inoue ¶40 for details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668